IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2111
                                Filed April 6, 2016


GEORGE VANTRECE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      George Vantrece appeals the district court’s denial of his postconviction

relief application. AFFIRMED.




      Andrea K. Buffington of Ranes Law Firm, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       George Vantrece pled guilty to four counts of delivery of a controlled

substance. The district court sentenced him to ten-year indeterminate prison

terms on each count but ran one of the terms “concurrent with the other three,”

resulting in an indeterminate term of thirty years “with the mandatory minimums

that are applicable.”

       Vantrece’s direct appeal was dismissed as frivolous.            He filed a

postconviction-relief application alleging in relevant part that his attorney

conveyed inaccurate information about his unwillingness to accept a plea. The

district court denied the claim following a hearing.

       On appeal, Vantrece asserts “trial counsel was ineffective for incorrectly

stating to the Court and the County Attorney that [he] would not accept a plea

offer with a recommendation for a lighter sentence” thus rendering his “guilty plea

unknowing, unintelligent, and involuntary.” Encompassed within this overarching

argument are assertions that he “would not have entered a plea of guilty . . . if he

had been properly informed regarding the status of plea negotiations” and he

“was not aware of the penal consequences.” We will address his assertions

together, reviewing this ineffective-assistance-of-counsel claim de novo.

       To prevail, Vantrece must establish (1) the breach of an essential duty and

(2) prejudice.   Strickland v. Washington, 466 U.S. 668, 687 (1984).            Our

discussion will focus on the first prong. See Dempsey v. State, 860 N.W.2d 860,

868 (Iowa 2015) (“If we conclude a claimant has failed to establish either of these

elements, we need not address the remaining element.”).
                                         3


         “[T]he right to effective assistance of counsel applies to certain steps

before trial.” See Missouri v. Frye, 132 S. Ct. 1399, 1405 (2012). “[D]efense

counsel has the duty to communicate formal offers from the prosecution . . . that

may be favorable to the accused.” Id. at 1408. Counsel’s failure to adequately

explain trial and guilty plea options could amount to ineffective assistance. See

Hartnell v. State, No. 03-1873, 2005 WL 291538, at *3 (Iowa Ct. App. Feb. 9,

2005). So too could counsel’s failure to explain “the direct consequences of a

guilty plea.” State v. White, 587 N.W.2d 240, 242 (Iowa 1998). To prevail, the

applicant must show “the pre-plea ineffective assistance of counsel rendered the

plea involuntary or unintelligent.” Castro v. State, 795 N.W.2d 789, 793 (Iowa

2011).

         Vantrece asserts he pled guilty to all four delivery charges based on his

trial attorney’s representations that if he did so “they would be run concurrently

together or . . . one of them would be dismissed and he would be sentenced to

only twenty years.” The record belies this assertion. See Wise v. State, 708

N.W.2d 66, 71 (Iowa 2006) (noting claimant’s allegation did not “overcome the

presumption that [his] plea statements and . . . other matters reflect[ed] the true

state of facts”); State v. Boge, 252 N.W.2d 411, 413 (Iowa 1977) (stating the

“record directly contradict[ed]” assertions that defendant was induced by his

attorney to plead guilty, that the plea bargain was illegal and that there was

collusion between his attorney and the county attorney).

         Vantrece’s trial attorney met with him four times before the plea

proceeding. See Hartnell, 2005 WL 291538, at *3 (noting “trial counsel spent

considerable time meeting with Hartnell prior to the plea”). She testified that the
                                          4


county attorney offered two plea deals. The first required a guilty plea to a

pending harassment charge “and 30 years, free to argue” on the delivery

charges. According to defense counsel, Vantrece “didn’t want that,” he “wanted

probation.” The county attorney subsequently offered “20 years plus the 2 years

for . . . the assault charge.” Vantrece’s attorney advised him “that he should

[accept the plea offer] because he was going to go to prison because of his

criminal history.” Vantrece rejected this offer as well. The attorney reiterated

Vantrece “wanted probation . . . . He did not want to go to prison.”

       According to defense counsel, a third plea offer for “20 years” was

discussed but, “[i]t [did not] appear as if [they] had a firm agreement” with respect

to this offer. Meanwhile, the assistant county attorney disclosed the name of the

confidential informant involved in the drug deliveries. Pursuant to this attorney’s

policy, no plea offers would be forthcoming after the disclosure.        Vantrece’s

attorney testified that she informed him of the policy and the fact there was no

longer an offer on the table prior to the guilty-plea proceeding.

       Vantrece’s testimony at the postconviction hearing supports most of this

narrative. He stated he rejected the twenty-two year offer and told his attorney

he would “agree to the 20 years, but not the 22.”         He testified his attorney

communicated his rejection to the county attorney.         He agreed he was not

presented with another offer of twenty years. Vantrece’s claim that he had no

knowledge of the county attorney’s policy to end plea negotiations after the

disclosure   of   the   confidential informant   is immaterial in light      of   his

acknowledgment that no further offers materialized. Notably, he did not protest
                                         5


at the plea proceeding, when his attorney confirmed, “There is no plea

agreement.”

       Vantrece’s assertion that he was unaware of the penal consequences of

the plea also is refuted by the transcript of the plea proceeding. The substitute

county attorney at the hearing stated:

       The minimum punishment is to suspend the sentences and place
       him on probation. The Court will also have the option of running
       sentences either consecutive or concurrent to each other. If the
       sentences run consecutive, of course, the maximum would then be
       a term not to exceed 40 years . . . . He can ask the Court to run his
       sentences concurrent and to suspend them and place him on
       probation.

Vantrece’s attorney responded, “My client wishes the opportunity to ask for

probation and treatment at the time of sentencing.”

       We conclude Vantrece’s attorney correctly informed the court and county

attorney of Vantrece’s position and informed Vantrece of all concrete plea offers.

We also conclude Vantrece was aware of the penal consequences of his plea.

The record reflects Vantrece pled guilty to the four delivery counts knowingly,

intelligently, and voluntarily. Because counsel did not breach an essential duty

with respect to the plea negotiations, plea offers, or disclosure of the plea

consequences, we affirm the district court’s denial of the postconviction-relief

application.

       AFFIRMED.